Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 1 of 6
Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 2 of 6
Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 3 of 6
Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 4 of 6
Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 5 of 6
Case 16-40442   Doc 129   Filed 02/05/19 Entered 02/06/19 12:09:19   Desc Main
                           Document     Page 6 of 6
